Exhibit 10.29




EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this "Agreement") is dated as of November 27, 2006,
between Michael R. Feinsod ("Executive"), Ameritrans Capital Corporation
("Ameritrans"), and Elk Associates Funding Corporation "Elk") (collectively,
Ameritrans and Elk are hereinafter referred to as the "Employer").

WHEREAS, Executive is presently employed as President of Ameritrans;

WHEREAS, Subject to U.S. Small Business Administration ("SBA") approval,
Executive shall serve as Senior Vice President of Elk.

NOW, THEREFORE BE IT, in consideration of the promises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:  

1.

Employment of Executive.

Effective as of November 27, 2006, Employer hereby agrees to employ Executive,
and Executive hereby agrees to be and remain in the employ of Employer, upon the
terms and conditions hereinafter set forth.

2.

Employment Period.

Subject to the earlier termination as provided in Section 5, the term of
Executive’s employment under this Agreement shall commence as of November 27,
2006 (the "Effective Date"), and shall continue until May 31, 2008 (the "Initial
Employment Period").  Upon the expiration of the Initial Employment Period, if
the Company is earning, on an annualized basis, $.10 per share of Common Stock,
as more fully described in Exhibit A attached hereto, the Initial Employment
Period shall be extended until May 31, 2009, (the "Extended Employment Period").
 Unless Employer gives notice of non-renewal at least three (3) months prior to
the expiration of the Extended Employment Period or Executive gives notice of
non-renewal at least three (3) months prior to the expiration of the Extended
Employment Period, the term of this Agreement shall be extended for an
additional one (1) year period beyond the end of the Extended Employment Period
on the same terms and conditions in effect under this Agreement at the time of
extension and providing for an annual base salary equal to the Base Salary (as
hereinafter defined) in effect at the time of renewal, plus an annual increase
during the renewal year of greater of (i) four percent (4%) or (ii) the increase
in the Consumer Price Index during such year (the Initial Employment Period, the
Extended Employment Period and any extension thereof is hereafter referred to as
the "Employment Period").  The parties agree that any Bonus (as hereinafter
defined) payable during any renewal period in excess of the minimum Bonus shall
be paid solely in the discretion of the Board of Directors of Employer (the
"Board").

3.

Duties and Responsibilities.

3.1.

General

  During the Employment Period, Executive shall have the title of President of
Ameritrans and upon SBA approval, Senior Vice President of Elk, and shall have
duties commensurate with his office and title.  Executive shall report directly
to and take direction from Gary C. Granoff (the "CEO") and the Board.  Executive
understands that he will be required to work with and coordinate certain
business activities with other executives of the Employer in connection with
certain projects as directed by Gary C Granoff and the Board.  Executive shall
devote all of his business time and expend his best efforts, energies, and
skills to the Employer provided, however, Executive shall be allowed to devote
such reasonable time as he deems necessary to his personal and family business
matters and to fulfill his duties as Managing Member of Infinity Capital LLC, as
such duties and responsibilities exist on the date hereof, so long as such time
and attention does not (A) interfere with his duties and responsibilities to
Employer or (B) violate his obligations under Sections 7 and 8, herein, or any
duty, consistent with his status with Employer, as he may be assigned from time
to  time by the Board, or Mr. Granoff.

4.

Compensation and Related Matters.

4.1.

Base Salary

.  For each twelve-month period, commencing November 27, 2006, during the
Employment Period, (each such period, an "Employment Year"), Employer shall pay
to Executive a base salary equal to $336,500 for the first Employment Years at
the rate of $348,900 for the second Employment Year, and at the rate of $361,800
for the third Employment Years (with respect to each Employment Year, the "Base
Salary").  The Base Salary shall be payable in accordance with the normal
payroll procedures of Employer.

4.2.

Annual Bonus

  For each fiscal year during the Employment Period (each, a "Bonus Year"),
Executive shall be eligible to receive a bonus for such Bonus Year (a "Bonus"),
which Bonus shall not be less than $15,000 for each Bonus Year during the
Employment Period, payable pro rata for the first Employment year, any
additional Bonus above $15,000 for each Bonus Year shall be in the sole
discretion of the Board.  The Bonus for each Bonus Year shall be payable
promptly following the determination of the Board thereof, but in no event later
than 45 days after the end of such year.  

4.3.

Other Benefits

.  During the Employment Period, subject to, and to the extent Executive is
eligible under their respective terms, Executive shall be entitled to receive up
to an aggregate of $32,500  allocated by Executive as he shall determine in his
sole discretion for the following: (i) reimbursement of Executive for the cost
of the annual premiums on term life insurance on Executive’s life, (ii) the
lease of a car, (iii) parking for Executive’s automobile in Manhattan, (iv)
tolls and gas for the automobile in connection with commuting to work, (v)
automobile insurance for one car (vi) use of a cell phone and home telephone for
business purposes (vii) reimbursement for the premium on Executive’s disability
policy, (viii) reimbursement of Executive’s country club dues. In addition, the
Company shall pay the Executives family medical health insurance premiums under
the Company's current plan up to $20,000, plus any increases that may arise in
future years.  At such time or Executive qualifies as a participant, Employer
will also make regular contributions to Executive’s SEP IRA account equal to 15%
of Executive Base Salary and Bonus, subject to limitations under the plan.  

4.4.

Expenses Reimbursement

.  Employer shall reimburse Executive for all business expenses reasonably
incurred by him in the performance of his duties under this Agreement upon his
presentation of signed and itemized accounts of such expenditures, all in
accordance with Employer’s procedures and policies as adopted and in effect from
time to time and applicable to its senior management employees.

4.5.

Vacations

.  Executive shall be entitled to 20 business days vacation for the first
calendar year of this Agreement, thereafter Executive shall be entitled to 25
business days vacation for each subsequent calendar year during the Employment
Period, such vacations to be taken at such time or times as shall not
unreasonably interfere with Executive’s performance of his duties under this
Agreement.  Unused vacation days shall not carry over to future calendar years.

4.6.

Stock Options

.Employer has granted to the Executive an option to purchase up to 80,000 shares
of the Company’s Common Stock. The options shall have such terms and conditions
as set forth in the stock option agreement related to such grant.  Employer
shall use reasonable efforts to register the sale of Common Stock underlying the
option granted to Executive pursuant to a Registration Statement on Form S-8,
provided that Form S-8 is available to Employer under the Securities Act of 1933
and the rules and regulations of the Securities and Exchange Commission at the
time Executive exercises such options.  

4.7.

Office Space: Resources

.  Employer shall provide Executive with sufficient office space, administrative
(secretarial) assistance, furnishings, equipment, computer resources, and
supplies considered reasonable and necessary for Executive to carry out his
duties.

5.

Termination of Employment Period.

5.1.

Termination On May 31, 2008

.  Employer shall, with notice have the right to terminate this agreement on May
31, 2008, if certain performance criteria set forth in Exhibit A hereto have not
been met.  Such determination to be made in the sole discretion of the Board.
 If Executive is terminated pursuant to this Section 5.1, no Severance Payment
(or defined in section 6.1 hereof) shall be paid.  Employer will be paid his
Base Salary through the date of termination on the next regular pay date.

5.2.

Termination Without Cause: Voluntary Termination by Executive

.  Employer may, by notice to Executive at any time during the Employment
Period, terminate the Employment Period without Cause (as defined below).  The
effective date of such termination of Executive from Employer shall be the date
that is thirty (30) days following the date on which such notice is given,
except as otherwise specifically provided herein.  Executive may, by notice to
Employer at any time during the Employment Period, voluntarily resign from
Employer and terminate the Employment Period.  The effective date of such
termination of Executive from Employer shall be the date that is thirty (30)
days following the date on which such notice is given.  

5.3.

By Employer for Cause

.  Employer may, at any time during the Employment Period, by notice to
Executive, terminate the Employment Period for "Cause."  As used herein, "Cause"
shall mean (i) incompetence, fraud, personal dishonesty, or acts of gross
negligence or gross misconduct on the part of Executive in the course of his
employment, (ii) an intentional breach of this Agreement by Executive that is
injurious to Employer, (iii) substantial and continued failure by Executive to
perform his duties hereunder, (iv) willful failure by Executive to follow the
lawful directions of the CEO or the Board, (v) use of alcohol by Executive or
his illegal use of drugs (including narcotics) which in either case is, or could
reasonably expected to become, materially injurious to the reputation or
business of Employer or which impairs, or could reasonably be expected to
impair, the performance of Executive's duties hereunder, (vi) Executive's
conviction by a court of competent jurisdiction of, or pleading "guilty" or "no
contest" to, (x) a felony, or (y) any other criminal charge (other than minor
traffic violations) which has or could reasonably be expected to have a material
adverse impact on Employer's reputation and standing in the community, or (vii)
Executive's violation of any of the provisions of Section 7 or 8 herein.  Any
notice given by Employer pursuant to Section 5.3(ii), (iii), or (iv), above,
shall specify in writing in reasonable detail the nature of Executive's action
or inaction that is the cause for giving such notice.  Executive will have 30
days to cure, to the reasonable satisfaction of Employer, any action or inaction
charged by Employer for Cause under (ii), (iii), or (iv), above.  In the event
of a termination of the Employment Period for Cause under (i), (v), (vi), or
(vii), above, the Employment Period shall terminate immediately upon notice by
Employer of termination for Cause.  In all other cases of a termination of the
Employment Period for Cause, the Employment Period shall terminate 30 days after
such notice of termination for Cause, unless Executive has satisfactorily cured
such actions or inactions.

5.4

By Employee for Good Reason  Executive may, by notice to Employer, at any time
during the Employment Period, terminate the Employment Period under this
Agreement for "Good Reason."  For the purposes hereof, Executive shall have
"Good Reason" to terminate employment with Employer on account of any of the
following events without Executive’s consent:  (i) any reduction in the Base
Salary; (ii) the failure of Employer to provide employee benefits consistent
with Section 4.3, herein; (iii) any requirement by Employer that Executive
report to anyone other than the CEO and the Board; (iv) a change in Executive's
duties or position, or (v) a "Change of Control" (as defined below); provided
however, that the circumstances set forth in this Section 5.4 shall not
constitute Good Reason if within 30 days of notice by Executive, Employer cures
such circumstances. Notwithstanding anything to the contrary contained in this
Section 5.4, if a "Change of Control" occurs during the Employment Period,
Executive may terminate for Good Reason only if Executive’s employment is not
otherwise subject to a notice of termination under any other provision of this
Section 5.  The effective date of such termination shall be the date that is
thirty (30) days following the date on which such notice is given.  For purposes
of this Section 5.4, a "Change in Control" shall be deemed to have taken place
if any "Person" (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "Exchange Act") and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) becomes a "beneficial owner" (as defined in Rule
13-3 under the Exchange Act), directly or indirectly, of securities of the
Employer representing 50% or more of the combined voting power of Employer’s
then outstanding securities eligible to vote for the election of the Board (the
"Voting Securities");’ provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions:  (i) any Employer or any subsidiary of Employer in
which Employer owns more than 50% of the combined voting power of such entity (a
"Subsidiary"), (ii) by any employee benefit plan (or related trust) sponsored or
maintained by Employer or any Subsidiary, (iii) by any underwriter temporarily
holding Employer’s Voting Securities pursuant to an offering of such Voting
Securities, or (vi) pursuant to any acquisition by Executive or any group or
persons including Executive (or any entity controlled by Executive or any group
of persons including Executive).

5.5

Disability

.  During the Employment Period, if, as a result of physical or mental
incapacity or infirmity, Executive shall be unable to perform his duties under
this Agreement for (i) a continuous period of at least 180 days, or (ii) periods
aggregating at least 180 days during any period of 12 consecutive months (each,
a "Disability Period"), and at the end of the Disability Period there is no
reasonable probability that Executive can promptly resume his duties hereunder
with or without reasonable accommodation, Executive shall be deemed disabled
(the "Disability") and Employer, by notice to Executive, shall have the right to
terminate the Employment Period for Disability at, as of, or after the end of
the Disability Period.  The existence of the Disability shall be determined by a
reputable, licensed physician selected by Executive in good faith, whose
determination shall be final and binding on the parties.  Executive shall
cooperate in all reasonable respects to enable an examination to be made by such
physician.  

5.6

Death

.  The Employment period shall end on the date of Executive’s death.




Any termination under this Section 5 shall act as a notice of non-renewal of
this Agreement pursuant to Section 2 herein.

6.

Termination Compensation

6.1.

Termination Without Cause by Employer

.  If the Employment Period is terminated by Employer without Cause pursuant to
the provisions of Section 5.2 hereof, Employer will pay to Executive his Base
Salary through the date of termination on the next regular pay date and a lump
sum payment equal to the product of (x) Executive’s Base Salary and Bonus (or
portion thereof), if any, paid for the most recent Bonus Year multiplied by (y)
the number of years (and fractional portions thereof) remaining in (i) the
Initial Employment Period, if termination occurs during the Initial Employment
Period, or (ii) the Extended Employment Period, if termination occurs during the
Extended Employment Period (such payment hereinafter referred to as a "Severance
Payment").  In calculating the Severance Payment, such payment shall include
adjustments in Base Salary (as set forth in Section 4.1) that would have
occurred during the remainder of the Initial  Employment Period or Extended
Employment Period, as the case may be, had Executive's employment not been
terminated.  In addition, provided the date of termination under Section 5.2 is
after the end of a calendar year for which a Bonus is payable, but prior to the
date of payment, Employer shall also pay to Executive the Bonus for such Bonus
Year.  Further, Employer shall have the obligation to continue the benefits
provided for in Section 4 past the date of termination through the balance of
the Initial Employment Period if termination occurs during such period or the
Extended Employment Period remaining as the care may be, at the time of
termination.

6.2.

Termination by Executive for Good Reason

.  Except as otherwise specifically provided herein, if the Employment Period is
terminated by Executive for Good Reason pursuant to the provisions of Section
5.4, hereof, Employer will pay to Executive his Base Salary through the date of
termination on the next regular pay date and in a lump-sum, the Severance
Payment, and provide benefits and any accrued but unpaid Bonus pursuant to the
terms set forth in Section 6.1.

6.3.

[INTENTIONALLY LEFT BLANK]

6.4.

Certain Other Terminations

.  If the Employment Period is terminated by Employer on account of Executive’s
Disability pursuant to the provisions of Section 5.5, or by death, pursuant to
the provisions of Section 5.6, Employer shall pay to Executive, on the next
regular pay date, Executive’s Base Salary through the date of termination.
 Provided the date of termination under Section 5.5, or 5.6 is after the end of
a calendar year for which a Bonus is payable, but prior to the date of payment,
Employer shall also pay to Executive or Executive’s representatives, as the case
may be, the Bonus for such Bonus Year.  In the event that the Employment Period
is terminated by Employer on account of Disability pursuant to the provisions of
Section 5.5 or on account of death pursuant to the provisions of Section 5.6 and
provided Executive has been employed for at least six months during the Bonus
Year of termination, Employer shall also pay to Executive a portion of the Bonus
for the Bonus Year of termination prorated through the date of termination.  If
the Employment Period is terminated by Employer for Cause pursuant to Section
5.3 or by Employee without Good Reason pursuant to Section 5.2, Employer shall
pay to Executive, on the next regular pay date, Executive’s Base Salary through
the date of termination.  Provided the date of termination under Section 5.2, or
5.3 is after the end of a calendar year for which a Bonus is payable, but prior
to the date of payment, Employer shall also pay to Executive the Bonus for such
Bonus Year.  Employer shall have no obligation to continue any other benefits
provided for in Section 4 past the date of termination, other than as required
by law.

6.5.

Payment; No Other Termination Compensation

.  Any payment pursuant to this Section 6, with respect to which a payment date
has not otherwise been specified, shall be made in a lump sum within forty five
(45) business days following the date of such termination.  

7.

Confidentiality.

Unless otherwise required by law or judicial process, Executive shall retain in
confidence during the Employment Period and after termination of Executive’s
employment with Employer pursuant to this Agreement all confidential information
known to Executive concerning Employer and its businesses.  The obligations of
Executive pursuant to this Section 7 shall survive the expiration or termination
of this Agreement.

8.

Noncompetition.

As a result of his employment with the Company and his knowledge of the
Company’s business, customer relationships and/or know-how, the Executive agrees
that he will not, during his employment with the Company and for a period of 12
months immediately following termination of such employment without the prior
written consent of the Company, enter into any competitive business, employment
or endeavor or in any way to enter the employ of, consult for, or own, directly
or indirectly, any interests in any person or entity engaged in any business in
which the Company or any of its subsidiaries is engaged, or otherwise compete,
directly or indirectly, with the Company or any of its subsidiaries in any
manner ("Competitive Activity").  Notwithstanding any provision contained in
this Section 8 to the contrary, Competitive Activity shall exclude those
activities related to personal and family business and Infinity Capital LLC as
described in Section 3.1, as such activities existed on the date hereof.  

9.

Nonsolicitation.

During the Employment Period and for a period of one (1) year thereafter (the
"Nonsolicitation Period"), Executive shall not directly or indirectly solicit to
enter into the employ of any other Entity, or hire, any of the employees of
Employer.  During the Employment Period, and for a period of one year
thereafter, Executive shall not, directly or indirectly, solicit, hire, or take
away or attempt to solicit, hire, or take away (i) any customer or client of
Employer (ii) any former customer or client (that is, any customer or client who
ceased to do business with Employer during the three (3) years immediately
preceding such date) without Employer’s prior written consent.  The obligations
of Executive pursuant to this Section 9 shall survive the expiration or
termination of this Agreement.  

10.

Successors; binding Agreement.

This Agreement and all rights of Executive hereunder shall inure to the benefit
of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
divises, and legatees.  If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to executive’s devisee, legatee, or other beneficiary or, if there be
no such beneficiary, to Executive’s estate.  

11.

Survivorship.

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

12.

Miscellaneous.

12.1.

Notices

.  Any notice, consent, or authorization required or permitted to be given
pursuant to this Agreement shall be in writing and sent to the party for or to
whom intended, at the address of such party set forth below, by registered or
certified mail, postage paid (deemed given five days after deposit in the U.S.
mails) or personally delivered or sent by facsimile transmission (deemed given
upon receipt), or at such other address as either party shall designate by
notice given to the other in the manner provided herein.  

If to Employer

Ameritrans Capital Corporation

Elk Associates Funding Corporation

747 Third Avenue, 4th Floor

New York, New York 10017

Attn:  Board of Directors




If to Executive

To Mr. Michael R. Feinsod at his home address as reflected in the records of
Employer

12.2.

Taxes

  Employer is authorized to withhold (from any compensation or benefits payable
hereunder to Executive) such amounts for income tax, social security,
unemployment compensation, and other taxes as shall be necessary or appropriate
in the reasonable judgment of Employer to comply with applicable laws and
regulations.  

12.3.

Governing Law

.  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without reference to the principles of
conflicts of laws therein.  

12.4.

Arbitration

.  Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in the city in which Employer’s main
corporate headquarters is then located in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association,
before a single arbitrator.  Judgment may be entered on the arbitration award in
any court having jurisdiction.  

12.5.

Headings

.  All descriptive headings in this Agreement are inserted for convenience only,
and shall be disregarded in construing or applying any provisions of this
Agreement.

12.6.

Counterparts

.  This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, but all of which, together shall constitute one and the same
instrument.  

12.7.

Severability

.  If any provision of this Agreement, or any part thereof, is held to be
unenforceable, the remainder of such provision and this Agreement, as the case
may be, shall nevertheless remain in full force and effect.  

12.8.

Entire Agreement and Representation

.  This Agreement contains the entire agreement and understanding between
Employer and Executive with respect to the subject matter hereof.  No
representations or warranties of any kind or nature relating to Employer or its
several businesses, or relating to Employer’s assets, liabilities, operations,
future plans, or prospects have been made by or on behalf of Employer to
Executive.  This Agreement supersedes any prior agreement between the parties
relating to the subject matter hereof.  

12.9.

Amendment and Waiver.  This Agreement may be amended or modified only by a
written instrument executed by both Employer and Executive.  No waiver by either
of the parties of their rights shall be deemed to constitute a waiver with
respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.

12.10.

Validity

.  The invalidity of unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and effect.
 If any provision of this Agreement is held to be invalid, void, or
unenforceable in any jurisdiction, any court or arbitrator so holding shall
substitute a valid, enforceable provision that preserves, to the maximum lawful
extent, the terms and intent of such provisions of this Agreement.  If any of
the provisions of, or covenants contained in, this Agreement are hereafter
construed to be invalid or unenforceable in any jurisdiction, the same shall not
affect the remainder of the provisions or the enforceability thereof in any
other jurisdiction, which shall be given full force and effect, without regard
to the invalidity or unenforceability is such other jurisdiction.  Any such
holding shall affect such provision of this Agreement, solely as to that
jurisdiction, without rendering that or any other provisions of this Agreement,
solely as to that jurisdiction, without rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
 If any covenant should be deemed invalid, illegal, or unenforceable because its
scope is considered excessive, such covenant will be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal, and enforceable.  

IN WITNESS WHEREOF, the parties here to have executed this Agreement as of the
date first above written.  

AMERITRANS CAPITAL CORPORATION







By:  /s/ Gary C. Granoff

Gary C. Granoff, Chairman CEO and CFO







ELK ASSOCIATES FUNDING CORPORATION







By:  /s/ Gary C. Granoff

Gary C. Granoff







               /s/ Michael R. Feinsod

Michael R. Feinsod








 




Exhibit 10.29




EXHIBIT A




Performance criteria for extension of Initial Employment Period:

1.  On or before May 31, 2008, the Company has earned $.10 per share of Common
Stock per annum after payment of all dividends due and payable on the Company
outstanding Preferred Stock.





 


